DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending.
Claims 6-8, 10, 12 are withdrawn.
Claims 1-5, 9, 11 and 13-18 are addressed herein.

Election/Restrictions
Applicant’s election without traverse of Species A and Subspecies 2 in the reply filed on 12/7/20 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites, “smaller” in the last line, where it appears this language should recite, “less,” as it refers to a distance and not quantity.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Displacing mechanism in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The features of the displacing mechanism are outlined in [0022]-[0025].
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Delaying mechanism in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The features of the delaying mechanism are outlined in [0020].
This application includes one or more claim limitations that use the word “means,” and being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Means of an actuator in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The features of the delaying mechanism are outlined in [0031].
This application includes one or more claim limitations that use the word “means,” and being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Locking mechanism in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The features of the delaying mechanism are outlined in [0030].
This application includes one or more claim limitations that use the word “means,” and being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Seat belt tensioner in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The structure of the seat belt tensioner is not described in the specification.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use a generic placeholder or step but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: Dampening mechanism in claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-5, 9, 11, 13 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 2, claim 2 recites, “its” in line 7.  Numerous elements are previously introduced and thus, it is unclear as to which this language refers.  It appears this language refers to “said seat element” and will be interpreted as such.
Re claim 3, claim 3 requires the features of paragraph 1, “or” the features of paragraph 2.  However, there is no “and” after paragraph 2.  In addition, claim 3 requires only “at least one of” in line 1-2.  Thus, it is unclear whether claim 3 requires the features of paragraph 1, “or” the features of paragraph 2, “or” the features of paragraph 3, or the features of paragraph 1, “or” the features of paragraphs 2 and 3.  It appears there should be an “and” after paragraph 2 and will be interpreted as such.    
In addition, claim 3 recites, “preferably” in the last clause.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of this examination, this language will be interpreted as outside the scope of the claims.  
Re claim 5, claim 5 recites, “its” in line 4, 6 and 8.  Numerous elements are previously introduced and thus, it is unclear as to which this language refers.  It appears this language refers to “said seat element” and will be interpreted as such.
Re claim 11, claim 11 recites, “its” in line 5, 5, 6, 6 and “itself” in line 9.  Numerous elements are previously introduced and thus, it is unclear as to which this language refers.  It appears this language refers to “said seat element” and “unlock automatically” and will be interpreted as such.
Re claim 13, claim 13 recites, “seat belt tensioner” in line 3.  This feature is interpreted under 35 USC 112f above.  However, the specification makes no mention of any structure associated with the seat belt tensioner.  Thus, the meets and bounds of this limitation are indefinite.  For the purposes of this examination, any belt tensioner will be considered sufficient.  
In addition, claim 13 recites, “its” in line 4 and line 4.  Numerous elements are previously introduced and thus, it is unclear as to which this language refers.  It appears this language refers to “said seat element” and will be interpreted as such.
Re claim 18, claim 18 recites, “its” in line 5, 5, 7 and 8.  Numerous elements are previously introduced and thus, it is unclear as to which this language refers.  It appears this language refers to “said seat element” and will be interpreted as such.
In addition claim 18 recites, “it” in line 9 and “its” in line 9.  Numerous elements are previously introduced and thus, it is unclear as to which this language refers.  It appears this language refers to “said latching element” and will be interpreted as such.
In addition, claim 18 recites, “in particular” in line 11 which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of this examination, this language will be interpreted as outside the scope of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 16-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Romca et al (“Romca”) (US 2002/0043851).
Re claim 1, Romca discloses a passenger seat (Fig. 1 5) comprising: 
a carrier structure (SF); 
a backrest (5A); and 
a seat element (5B) fastened to the carrier structure (SF) so as to be displaceable (Fig. 2-3), relative to the backrest (5A), in a direction of depth of a seating surface (surface of 5B)of the seat element (5B) between a usable position (Fig. 2) and an out-of-use position (Fig. 3), 
wherein, in a usable position (Fig. 2), said seat element (5B) is arranged in such a way, relative to the backrest (5A), that a front edge (right edge of 5B) of said seat element (5B) that faces away from the backrest (5A) is arranged at a first distance (Fig. 2) from a backrest surface (right surface of 5A) of said backrest (5A), and 
wherein, in an out-of-use position (Fig. 3), said seat element (5B) is received, at least partially, in a gap (between bottom of 5A and 5B, at 5C) provided between a part of the carrier structure (top part of SF) that carries said seat element (5B) and an edge (bottom of 5A) of the backrest (5A) that faces towards said seat element (5B), so that the front edge (right edge of 5A) of the seat element (5A) is arranged at a second distance (Fig. 3) from the backrest surface (right surface of 5A) of the backrest (5A) that is smaller than (Fig. 2-3) the first distance (Fig. 2).
Re claim 2, Romca discloses the passenger seat according to claim 1, further comprising at least one of: 
wherein the seat element (5B) protrudes, in its out-of-use position (Fig. 3), into the gap (between SF and bottom of 5A) provided between that part of the carrier structure (SF) which carries the seat element (5B) and that edge (bottom of 5A) of the backrest (5A) which faces towards said seat element (5B), and fills up (Fig. 3) said gap (between SF and bottom of 5A), so that a rear edge (rear of 5B) of the seat element (5B) that faces towards the backrest (5A) when said seat element (5B) is in its usable position (Fig. 2) is arranged at a third distance (Fig. 2) from a rear side (rear of 5A) of the backrest (5A), or 
wherein the gap provided between that part of the carrier structure which carries the seat element and that edge of the backrest which faces towards said seat element is closed by a cover attached in an area of a rear side of the backrest (as this is all part of an “or” clause).
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 5, Romca discloses the passenger seat according to claim 1, further comprising at least one of: 
a displacing mechanism (12, a functional equivalent of the structure interpreted under 35 USC 112f) configured to displace ([0026]) the seat element (5B) relative to the backrest (5A) between its usable position (Fig. 2) and its out-of-use position (Fig. 3); 
a delaying mechanism configured to delay a displacing movement of the seat element between its usable position and its out-of-use position (as this is part of an “or” clause and is thus not required); or 
a damping mechanism configured to dampen the displacing movement of the seat element between its usable position and its out-of-use position, and 
wherein said damping mechanism comprises at least one of a compressible area of a seat pad belonging to the seat element or at least one oil-pressure damper (as this is part of an “or” clause and is thus not required).
Re claim 16, Romca discloses a passenger cabin area (6) which comprises: 
a main aisle (left to right Fig. 1) which extends substantially parallel to a longitudinal axis (left to right Fig. 1) of the passenger cabin area (6); 
an exit ([0027[); 
a transverse aisle (8) which connects the main aisle (left to right Fig. 1) to the exit ([0027]); and 
at least one passenger seat (5) according to claim 1 (see above) arranged in the passenger cabin area (6) adjacent to the transverse aisle (8) in such a way that the seat element (5B or 5B’) of the passenger seat (5) faces towards said transverse aisle (8).
Re claim 17, Romca discloses the passenger cabin area according to claim 16, wherein the exit ([0027]) is an emergency exit ([0027]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romca et al (“Romca”) (US 2002/0043851) in view of Aufrere et al (“Aufrere”) (US 5,733,005).
Re claim 3, Romca discloses the passenger seat according to claim 1, but fails to disclose further comprising at least one of: 
wherein a front edge, which faces away from the backrest, of that part of the carrier structure which carries the seat element is in alignment with the front edge of said seat element when said seat element is in its out-of-use position (as this is part of an “or” clause is and thus not required), or 
wherein said seat element comprises a carrier plate comprising a rigid material, and also a seat pad positioned on said carrier plate, 
wherein said carrier plate is preferably provided with an opening in an area of the gap provided between that part of the carrier structure which carries the seat element and that edge of the backrest which faces towards said seat element.
However, Aufrere discloses wherein said seat element (2) comprises a carrier plate (10, 20) comprising a rigid material (Col 3 line 14, Col 3 line 21), and also a seat pad (4) positioned on said carrier plate (10, 20), 
wherein said carrier plate is preferably provided with an opening in an area of the gap provided between that part of the carrier structure which carries the seat element and that edge of the backrest which faces towards said seat element (as this language is part of a “preferably” clause and is not required).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger seat of Romca wherein said seat element comprises a carrier plate comprising a rigid material, and also a seat pad positioned on said carrier plate, wherein said carrier plate is preferably provided with an opening in an area of the gap provided between that part of the carrier structure which carries the seat element and that edge of the backrest which faces towards said seat element as disclosed by Aufrere in order to add comfort to a user through use of a pad (as pads are very well known and common in the art), and to allow for both vertical and horizontal movement of the pad 4, instead of just a horizontal movement as shown by Romca.  
Re claim 4, Romca discloses the passenger seat according to claim 3, Aufrere discloses further comprising at least one of: 
wherein the carrier plate (10, 20) comprises a first section (10) and a second section (20) displaceable relative to (Fig. 2-3) said first section (10), or 
wherein the seat pad is compressible or foldable, in an area that faces towards the backrest (as this language is part of an “or” clause).
Re claim 11, Romca discloses the passenger seat according to claim 1, but fails to disclose further comprising a locking mechanism for locking the seat element in its usable position, and further comprising at least one of 
wherein said locking mechanism is configured to allow a displacement of the seat element from its out-of-use position into its usable position, but to prevent a displacement of the seat element from its usable position into its out-of-use position when a force applied to the seat element by a user of the passenger seat is acting upon said seat element, or 
wherein said locking mechanism is configured to unlock itself automatically when no force applied to the seat element by a user of the passenger seat is acting upon said seat element.
However, Aufrere discloses further comprising a locking mechanism (60) for locking the seat element (4) in its usable position (Fig. 3), and further comprising at least one of 
wherein said locking mechanism (60) is configured to allow a displacement of the seat element (4) from its out-of-use position (Fig. 2) into its usable position (Fig. 3, when unlocked), but to prevent a displacement of the seat element (4) from its usable position (Fig. 3) into its out-of-use position (Fig. 2) when a force applied to the seat element (4) by a user of the passenger seat (Co 5 lines 21-29) is acting upon said seat element (4, when locked), or 
wherein said locking mechanism is configured to unlock itself automatically when no force applied to the seat element by a user of the passenger seat is acting upon said seat element (as this is part of an “or” clause and a “when” clause).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger seat of Romca further comprising a locking mechanism for locking the seat element in its usable position, and further comprising at least one of wherein said locking mechanism is configured to allow a displacement of the seat element from its out-of-use position into its usable position, but to prevent a displacement of the seat element from its usable position into its out-of-use position when a force applied to the seat element by a user of the passenger seat is acting upon said seat element, or wherein said locking mechanism is configured to unlock itself automatically when no force applied to the seat element by a user of the passenger seat is acting upon said seat element as disclosed by Aufrere in order to allow the seat to be locked in a first positon, but allow a user to unlock the lock to use in a second, unlocked position (Co 5 lines 21-29).  
The phrase “for” and “configured” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 18, Romca discloses the passenger seat according to claim 11, Aufrere discloses wherein the locking mechanism (60) comprises: 
a tooth rack (61), a latching element (62) and an actuator (knob of Col 5 line 9-11), wherein the latching element (62), in a disengaged position, does not engage with the tooth rack (61) such that the seat element (4) is displaceable between its out-of-use position and its usable position (Fig. 2-3), and, by means of the actuator (knob of Col 5 line 9-11), is movable into an engaged position (Fig. 2-3) in which the latching element (62) engages with the tooth rack (61) such that the seat element (4) is prevented from being displaced from its usable position into its out-of-use position (Fig. 2-3), and wherein the actuator (knob of Col 5 line 9-11)is configured to be moved into an actuated state (Col 5 line 9-11) in which it moves the latching element (62) into its engaged position (Fig. 2-3) when a force applied (Co 5 lines 21-29) to the seat element (4) by a user of the passenger seat (1) is acting upon said seat element (4), the actuator (knob of Col 5 lines 9-11) in particular being biased (68) into a non-actuated state (as this language is interested under 35 USC 112 above).

Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romca et al (“Romca”) (US 2002/0043851) in view of Adragna et al (“Adragna”) (US 2007/0096497).
Re claim 9, Romca discloses the passenger seat according to claim 5, but fails to disclose wherein 
	the displacing mechanism comprises a guide apparatus for guiding the seat element upon being displaced between its usable position and its out-of-use position, 
	said guide apparatus comprises a guide element of bar-shaped construction and fastened to the seat element and received in a guide rail attached to that part of the carrier structure which carries said seat element.
	However, Adragna discloses the displacing mechanism comprises a guide apparatus (40) for guiding the seat element (28) upon being displaced between its usable position and its out-of-use position (Fig. 2A-2B), 
	said guide apparatus (40) comprises a guide element (46, 48) of bar-shaped construction (Fig. 3) and fastened to the seat element (28) and received in a guide rail (50, 52) attached to that part of the carrier structure (24) which carries said seat element (28).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger seat of Romca wherein the displacing mechanism comprises a guide apparatus for guiding the seat element upon being displaced between its usable position and its out-of-use position, said guide apparatus comprises a guide element of bar-shaped construction and fastened to the seat element and received in a guide rail attached to that part of the carrier structure which carries said seat element, as disclosed by Adragna in order to use a track and slide mechanism resulting in a smooth transition from the use to nonuse positions, as these mechanisms are very well known and common in the art.    
Re claim 14, Romca discloses the passenger seat according to claim 1, but fails to disclose further comprising a handle attached in an area of the front edge of the seat element, wherein the handle is attached to an underside of the seat element that faces away from the backrest, and said handle extends substantially perpendicularly from said underside of the seat element.
However, Adragna discloses further comprising a handle (58) attached in an area of the front edge (left edge of 28) of the seat element (28), wherein the handle is attached to an underside (underside of 28) of the seat element (28) that faces away from the backrest (14), and said handle (28) extends substantially perpendicularly from (Fig. 1) said underside of the seat element (28).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger seat of Romca further comprising a handle attached in an area of the front edge of the seat element, wherein the handle is attached to an underside of the seat element that faces away from the backrest, and said handle extends substantially perpendicularly from said underside of the seat element as disclosed by Adragna in order to allow a user to control movement or sliding of the cushion ([0018]) as handles are very well known and common in the art.  

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romca et al (“Romca”) (US 2002/0043851) in view of Coenen (US 2010/0066116).
Re claim 13, Romca discloses the passenger seat according to claim 1, but fails to disclose further comprising: 
a seat belt configured to secure a passenger sitting on the passenger seat; and 
a seat belt tensioner configured to continuously tension the seat belt securing a passenger sitting on the passenger seat upon displacement of the seat element between its between its out-of-use position and its usable position.
However, Coenen discloses a seat belt (40, 43) configured to secure a passenger (Fig. 1) sitting on the passenger seat (20); and 
a seat belt tensioner ([0105]) configured to continuously tension ([0105]) the seat belt (40, 43) securing a passenger sitting on the passenger seat (20) upon displacement of the seat element (22) between its between its out-of-use position and its usable position (during a crash even, or the positions described by Romca).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger seat of Romca with a seat belt configured to secure a passenger sitting on the passenger seat; and a seat belt tensioner configured to continuously tension the seat belt securing a passenger sitting on the passenger seat upon displacement of the seat element between its between its out-of-use position and its usable position, as disclosed by Coenen, in order to secure a passenger to a seat (as seat belts are very well known and common in the art), and to reduce belt slack in the event of a crash ([0105]).    
Re claim 15, Romca discloses the passenger seat according to claim 1, but fails to disclose wherein the backrest comprises a first portion facing away from the seat element and a second portion facing the seat element and being connected to the first portion and the seat element in an articulated manner such that the second portion of the backrest, upon displacing the seat element from its out-of-use position into its usable position, is pivoted relative to the first portion of the backrest and the seat element in order to reduce a first angle defined between the first and the second portion of the backrest and to simultaneously enlarge a second angle defined between the second portion of the backrest and the seat element.
However, Coenen discloses wherein the backrest (25) comprises a first portion (26) facing away from the seat element (22) and a second portion (28, [0088] disclosing separate parts instead of integral parts) facing the seat element (22) and being connected to the first portion (26) and the seat element (22) in an articulated manner (Fig. 2-3) such that the second portion (28) of the backrest (25), upon displacing the seat element (22) from its out-of-use position into its usable position (Fig. 2-3), is pivoted relative to the first portion (26) of the backrest (25) and the seat element (22) in order to reduce a first angle (between 28 and 26) defined between the first and the second portion (28, 26) of the backrest (25) and to simultaneously enlarge a second angle (between 22 and 28) defined between the second portion (28) of the backrest (25) and the seat element (25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger seat of Romca wherein the backrest comprises a first portion facing away from the seat element and a second portion facing the seat element and being connected to the first portion and the seat element in an articulated manner such that the second portion of the backrest, upon displacing the seat element from its out-of-use position into its usable position, is pivoted relative to the first portion of the backrest and the seat element in order to reduce a first angle defined between the first and the second portion of the backrest and to simultaneously enlarge a second angle defined between the second portion of the backrest and the seat element, as disclosed by Coenen, in order to offer deceleration support to an occupant to move towards a crash position during breaking before a crash ([0015])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635